Citation Nr: 1523660	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability by reason of service connected disability (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.  

This matter initially came to the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the RO.

In a May 2014 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's May 2014 decision with regard to the issue of entitlement to a TDIU and remanding for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the April 2015 JMR agreed that the Board did not adequately consider the evidence of record in concluding that there was "no probative evidence" that the Appellant's service-connected right knee disability alone precluded the Appellant from substantially gainful employment.  The parties to the JMR found this assertion to be in error because it failed to explain the handful of records that show that the Appellant has troubles with sitting and standing for extended periods without pain and swelling.  The parties to the JMR state that the Board failed to adequately discuss that evidence or explain what work the Appellant could do if he could neither stand nor sit for extended periods of time.  

The claims file reveals that the Veteran started treatment at VA in November 2012; however, records dated subsequent to November 2012 have not been obtained and associated with the claims file.  On remand, attempts should be made to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since November 2012.  See 38 C.F.R. § 3.159 (2014).

The VA treatment records associated with the claims file indicate that non-VA treatment notes dated in December 2012 and March 2013 were scanned into VISTA Imaging.  See, e.g., June 2013 VA Note.  These treatment notes have not been associated with the claims file.  On remand, attempts must be made to obtain and associate these treatment notes with the claims file.  See 38 C.F.R. § 3.159.

The most recent examination discussing the functional limitations of the Veteran's service connected knee disabilities was performed in August 2012.  As it has been nearly three years since the Veteran's prior examination regarding the functional impact of his knee disabilities and as the remand above orders that additional VA treatment records be obtained and associated with the claims file, the claim must be remanded for the Veteran to be afforded a contemporaneous medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran does not currently meet the schedular criteria for assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The Board is prohibited from assigning a TDIU in the first instance without referral to VA's Director of Compensation and Pension.  

If, and only if, the functional impairments identified by the VA examination indicate that the Veteran is unemployable, referral to the VA's Director of Compensation and Pension for consideration of assignment of a TDIU based upon extraschedular consideration must be considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since November 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Attempt to obtain and associate with the claims file the non-VA treatment notes dated in December 2012 and March 2013 that were scanned into VISTA Imaging in June 2013.  

3.  Thereafter, the Veteran should be afforded an appropriate examination for the examiner to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (right knee removal of semilunar cartilage, degenerative joint disease, and loss of extension).  The claims folder, including this remand, and copies of all pertinent records must be sent to the examiner for review.

4.  Thereafter, if and only if it is determined that the Veteran's service-connected disabilities render him unemployable, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

5.  Then, readjudicate the appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

